Exhibit 99.1 TRANSVIDEO INTERNATIONAL LTD. Consolidated Financial Statements For the Years Ended December 31, 2009 and 2008 [AUDITED] Transvideo International Ltd. Consolidated Financial Statements December 31, 2009 and 2008 (Stated in US Dollars) To: The Board of Directors and Stockholders Transvideo International Ltd. Report of Independent Registered Public Accounting Firm We have audited the accompanying consolidated balance sheets of Transvideo International Ltd. as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Transvideo International Ltd. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. South San Francisco, California Samuel H. Wong & Co., LLP April 25, 2010 Certified Public Accountants 1 Transvideo International Ltd. Consolidated Balance Sheets As of December 31, 2009 and 2008 (Stated in US Dollars) ASSETS Note 12/31/2009 12/31/2008 Current Assets Cash 2D $ $ Accounts receivable 2E,3 Other receivable Due from related parties 5 Inventory 2F,4 Prepaid taxes and expenses Total current assets Non-Current Assets Equipment, net 2G,6 Intangible assets, net 2H,7 Other assets Total non-current assets Total assets $ $ LIABILITIES Current Liabilities Accounts and other payables $ $ Taxes payable Due to related parties 5 Deferred revenue 2J - Accrued liabilities Customer deposits 2I Total current liabilities Total liabilities $ $ See Notes to Financial Statements and Accountant’s Report 2 Transvideo International Ltd. Consolidated Balance Sheets As of December 31, 2009 and 2008 (Stated in US Dollars) STOCKHOLDERS' EQUITY 12/31/2009 12/31/2008 Common stock - $0.01 par value, 5,000,000 shares authorized; 3,200,000 and 3,163,200 shares issued and outstanding at December 31, 2009 and 2008, respectively $ $ Additional paid in capital Statutory reserve 2K,8(b) Retained earnings/(accumulated deficit) ) Accumulated other comprehensive income 2L Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Financial Statements and Accountant’s Report 3 Transvideo International Ltd. Consolidated Statements of Operations For the years ended December 31, 2009 and 2008 (Stated in US Dollars) Note 12/31/2009 12/31/2008 Revenues 2M $ $ Operating expenses: Cost of revenues 2N Research and development 2P Sales and marketing 2Q General and administrative 2R Total operating expenses Operating income/(loss) ) Other income/(expense) 13 Earnings (loss) before tax ) Provision for income taxes 2T,10 - ) Net income (loss) $ ) $ Net income (loss) attributable to: - Common stockholders $ ) $ - Non-controlling interest $ ) $ ) Earnings (loss) per share 2V,12 -Basic $ ) $ -Diluted $ ) $ Weighted average shares outstanding -Basic -Diluted See Notes to Financial Statements and Accountant’s Report 4 Transvideo International Ltd. Consolidated Statements of Changes in Stockholders’ Equity As of December 31, 2009 and 2008 (Stated in US Dollars) Retained Accumulated Number Additional Non- Earnings/ Other of Common Paid in Statutory Controlling (Accumulated Comprehensive Shares Stock Capital Reserve Interest Deficit) Income Total Balance at January 1, 2008 $ ) $ $ Issuance of common stock for cash and employee compensation - Net income - Appropriation of loss to non- controlling interest - ) - - Foreign currency translation adjustment - Balance at December 31, 2008 $ Balance at January 1, 2009 $ Issuance of common stock for cash and employee compensation - Net loss - ) - ) Appropriation of loss to non- controlling interest - ) - - Foreign currency translation adjustment - Balance at December 31, 2009 $ ) $ $ Comprehensive Income Accumulated 12/31/2008 12/31/2009 Total Net income (loss) $ $ ) $ ) Other Comprehensive Income Foreign currency translation adjustment $ $ ) $ ) See Notes to Financial Statements and Accountant’s Report 5 Transvideo International Ltd. Consolidated Statements of Cash Flows For the years ended December 31, 2009 and 2008 (Stated in US Dollars) 12/31/2009 12/31/2008 Cash Flows from Operating Activities Note Net income (loss) $ ) $ Adjustments to reconcile net income to net cash from operations: Stock and share based compensation 15 Depreciation Amortization Decrease/(increase) in accounts and other receivable ) Decrease/(increase) in related party receivable ) Decrease/(increase) in inventory Decrease/(increase) in prepaid tax and expense ) Increase/(decrease) in accounts and other payable ) ) Increase/(decrease) in taxes payable ) Increase/(decrease) in related party payable Increase/(decrease) in accrued liabilities Increase/(decrease) in customer deposits ) Increase/(decrease) in deferred revenue ) ) Cash sourced/(used) in operating activities ) Cash Flows from Investing Activities Purchases of equipment ) ) Purchase of intangible assets ) ) (Increase)/decrease in other assets ) Cash (used)/sourced in investing activities ) ) Cash Flows from Financing Activities Issuance of common stock Cash sourced/(used) in financing activities Net increase/(decrease) in cash & cash equivalents for the year ) Effect of foreign currency translation adjustment Cash & cash equivalents at beginning of year Cash & cash equivalents at end of year $ $ Supplementary cash flow information: Interest received Interest paid Income taxes paid - See Notes to Financial Statements and Accountant’s Report 6 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) 1. Organization and Principal Business Activities Transvideo International Ltd. (the “Company” or “TVI”) is a British Virgin Islands Company, incorporated on February 5, 2004 under the British Virgin Islands Business Companies Act, 2004. The Company operates through its directly and indirectly held subsidiaries. The Company directly holds (a) Beijing Digital Transvideo Technology Co., Ltd. (“BJ Transvideo”) and (b) China iMedia Enterprise Ltd. (“China iMedia”).BJ Transvideo was incorporated and is domiciled in the Peoples Republic of China (the “PRC”).China iMedia was incorporated on February 5, 2004 under the British Virgin Islands Business Companies Act, 2004.The Company through its holding of China iMedia indirectly holds Beijing i-Media Technology Co., Ltd. (“BJ i-Media”) which was incorporated and is domiciled in the PRC. Business The Company’s primary business activity is the provision of network digital audio/video technology products, which include but are not limited to: Box series H.et Top Boxes, Transcode H.264 Real Time Transcoding Devices, Studio Content Production Management Systems and TV center Rich-media services platforms. The Company’s products are widely applied on commercial IPTV operation platforms, which include Broadband Live Broadcast, TV-experience of VOD, Regional Hotel Entertainment VOD, Enterprise Remote Video Education, Business Area Video Publicity, and Family Media Center. BJ Transvideo is a network digital audio/video technology provider. It is principally engaged in the sale of Set Top Boxes (STB), STB's spare parts and STB's software licenses. China iMedia and BJ i-Media are engaged in baby education services, sales of STB, and production of new media services. 2. Summary of Significant Accounting Policies (A) Method of Accounting The Company maintains its general ledger and journals with the accrual method accounting for financial reporting purposes. The financial statements and notes are representations of management. Accounting policies adopted by the Company conform to generally accepted accounting principles in the United States of America and have been consistently applied in the presentation of financial statements. (B) Consolidation The consolidated financial statements include all the financial statements of the Company and its two PRC subsidiaries and one BVI subsidiary. Inter-company transactions, such as sales, cost of sales, due to/due from balances, investment in subsidiaries, and subsidiaries’ capitalization have been eliminated. The Company’s subsidiaries and investment interests as of December 31, 2009 are detailed below: Name of Entities Date of Incorporation Place of Incorporation Attributable Equity Interest Registered Capital China iMedia 2/5/2004 BVI 66% USD 79,992 BJ Transvideo 4/11/2003 PRC 100% RMB 24,066,280 BJ i-Media 6/1/2004 PRC 66% RMB 22,153,024 7 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) (C) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management makes these estimates using the best information available at the time the estimates are made; however, actual results could differ materially from these estimates. (D) Cash and Cash Equivalent Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. (E) Accounts Receivable Trade receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts.An estimate for doubtful accounts is made when collection of the full amount is no longer probable.Bad debts are written off as incurred. (F) Inventory Inventory is stated at the lower of cost or market value. Cost is computed using the weighted average method and includes all costs of purchase and other costs incurred in bringing the inventories to their present location and condition. Market value is determined by reference to the sales proceeds of items sold in the ordinary course of business or estimates based on prevailing market conditions. (G) Property, Plant, and Equipment Property, plant, and equipment are stated at cost.Repairs and maintenance to these assets are charged to expense as incurred; major improvements enhancing the function and/or useful life are capitalized.When items are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gains or losses arising from such transactions are recognized. Property, plant, and equipment are depreciated using the straight-line method over their estimated useful life with a 10% salvage value.Their useful lives are as follows: Fixed Assets Classification Estimated Useful Life Office equipment 5 Years Motor vehicles 5 Years (H) Intangible Assets Intangible assets are stated at cost less accumulated amortization and impairment loss. Amortization is provided over their estimated useful lives, using the straight-line method. Estimated useful lives of the intangibles are as follows: Asset Class Estimated Useful Life Accounting software 5 years 8 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) (I) Customer Deposits Customer deposits represent the money the Company has received from customers in advance for the purchase of goods. The Company considers customer deposits as a liability until the title of goods have been transferred at which point the balance will be credited to sales revenue. (J) Deferred Revenue Deferred revenue represents money the Company has received in advance for its software license distribution. The Company considers deferred revenue as a liability until software license has been amortized, at such point the balances will be transferred to sales revenue. (K) Statutory Reserve Statutory reserve refer to the amount appropriated from the net income in accordance with laws or regulations, which can be used to recover losses and increase capital, as approved, and, are to be used to expand production or operation. PRC laws prescribe that an enterprise operating at a profit, must appropriate, on an annual basis, from its earnings, an amount to the statutory reserve to be used for future company development. Such an appropriation is made until the reserve reaches a maximum equalling 50% of the enterprise’s capital. (L) Comprehensive Income In accordance with SFAS No.130, “Reporting Comprehensive Income”, comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners.Among other disclosures, all items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements.The Company’s other comprehensive income is attributable to foreign currency translation adjustment. (M) Recognition of Revenue Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is probable. Revenue for retail packaged products are recognized as products are shipped. The license fee related for the source code to the IPTV Serve Software is recorded as deferred revenue and amortized under a straight-line basis over the related products’ life cycles. Maintenance service fee is recognized as service has been rendered to customers. (N) Cost of Revenues Cost of revenue includes manufacturing and distribution costs for products sold and programs licensed, operating costs related to product support service centers and product distribution centers, costs incurred to support and maintain Source Code IPTV products and services, inventory valuation adjustments, and the amortization of capitalized research and development costs associated with software products that have reached technological feasibility. Capitalized research and development costs are amortized over the estimated lives of the products. 9 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) (O) Product Warranty The Company provides for the estimated costs of fulfilling obligations under hardware and software warranties at the time the related revenue is recognized. For hardware warranties, the Company estimates the costs based on historical and projected product failure rates, historical and projected repair costs, and knowledge of specific product failures (if any). The specific hardware warranty terms and conditions vary depending upon the product sold, but generally include parts and labor over a period of one year. For software warranties, the Company estimates the costs to provide bug fixes, such as security patches, over the estimated life of the software. (P) Research and Development Research and development expenses include payroll, employee benefits and other headcount-related expenses associated with product development. Research and development expenses also include third-party development and programming costs, localization costs incurred to translate software for international markets, the amortization of purchased software code and services content, and in-process research and development. Such costs related to software development are included in research and development expense until the point that technological feasibility is reached, which for software products, is generally shortly before the products are released to manufacturing. Once technological feasibility is reached, such costs are capitalized and amortized to cost of revenue over the estimated lives of the products. (Q) Sales and Marketing Sales and marketing expenses include payroll, employee benefits and other headcount-related expenses associated with sales and marketing personnel, and the costs of advertising, promotions, tradeshows, seminars, and other programs. Advertising costs are expensed as incurred. The Company did not incur any advertising expenses in fiscal years 2009 and 2008. (R) General & Administrative Expenses General and administrative expenses are comprised of executive compensation, general overhead such as the finance department and administrative staff, depreciation expenses, travel and lodging, meals and entertainment, utility, and research and development expenses. (S) Retirement Benefits Full-time employees of the Company are entitled to staff welfare benefits including medical insurance, welfare subsidies, unemployment insurance, and pension benefits through a PRC government-mandated multi-employer defined contribution plan. The Company is required to accrue for these benefits based on certain percentages of the employees’ salaries. Costs related to the retirement benefits are charged to the Company’s statements of operations as incurred. (T) Income Tax The Company uses the accrual method of accounting to determine and report its taxable reduction of income taxes for the year in which they are available. In accordance with SFAS No. 109 “Accounting for Income Taxes”, the Company accounts for income tax using an asset and liability approach and allows for recognition of deferred tax benefits in future years.Under the asset and liability approach, deferred taxes are provided for the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes. A valuation allowance is provided for deferred tax assets if it is more likely than not that such items will either expire before the Company is able to realize their benefits, or that future realization is uncertain. 10 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) In respect of the Company and its subsidiaries domiciled and operated in the British Virgin Islands and People’s Republic of China, the taxation of these entities are summarized below: Entities Countries of Domicile Income Tax Rate TVI BVI 0.00% China iMedia BVI 0.00% BJ Transvideo PRC 25.00% BJ i-Media PRC 25.00% (U) Foreign Currency Translation For financial reporting purposes, the Company’s two PRC operating subsidiaries BJ Transvideo and Beijing i-Media maintain their financial statements in functional currency, which is the Renminbi (RMB). The functional currency has been translated into United States dollars. Assets and liabilities are translated at the exchange rates at the balance sheet dates and revenue and expenses are translated at the average exchange rates, and stockholders’ equity is translated at historical exchange rates. Translation adjustments are not included in determining net income but are included in foreign exchange adjustment to other comprehensive income, a component of stockholders’ equity. Exchange Rates Year end RMB : US$ exchange rate Average yearly RMB : US$ exchange rate *Source data quoted from “Oanda.com” RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into US$ at the rates used in translation. (V) Earnings Per Share The Company computes earnings per share (“EPS”) in accordance with Statement of Financial Accounting Standards No. 128, “Earnings per share” (“SFAS No. 128”), and SEC Staff Accounting Bulletin No. 98 (“SAB 98”). SFAS No. 128 requires companies with complex capital structures to present basic and diluted EPS. Basic EPS is measured as the income or loss available to common shareholders divided by the weighted average common shares outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common shares (e.g., contingent shares, convertible securities, options, and warrants) as if they had been converted at the beginning of the periods presented, or issuance date, if later. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. 11 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) (W) Recent Accounting Pronouncements In June 2009, FASB issued FASB Statement No. 166, Accounting for Transfers for Financial Assets (FASB ASC 860 Transfers and Servicing) and FASB Statement No. 167 (FASB ASC 810 Consolidation), a revision to FASB Interpretation No. 46 (Revised December 2003), Consolidation of Variable Interest Entities (FASB ASC 810 Consolidation).The Company is still evaluating the impact of the above pronouncement. Statement 166 is a revision to FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities (FASB ASC 860 Transfers and Servicing), and will require more information about transfers of financial assets, including securitization transactions, and where entities have continuing exposure to the risks related to transferred financial assets. It eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures. Statement No. 166 (FASB ASC 860 Transfers and Servicing) must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period and for interim and annual reporting periods thereafter. Earlier application is prohibited. This Statement must be applied to transfers occurring on or after the effective date. The Company is still evaluating the impact of the above pronouncement. Statement 167 is a revision to FASB Interpretation No. 46 (Revised December 2003), Consolidation of Variable Interest Entities (FASB ASC 810 Consolidation), and changes how a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design and the reporting entity’s ability to direct the activities of the other entity that most significantly impact the other entity’s economic performance.Statement No. 167 (FASB ASC 810 Consolidation) shall be effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. The Company is still evaluating the impact of the above pronouncement. On June 30, 2009, FASB issued FASB Statement No. 168, Accounting Standards Codification™ ( FASB ASC 105 Generally Accepted Accounting Principles) a replacement of FASB Statement No. 162the Hierarchy of Generally Accepted Accounting Principles. On the effective date of this standard, FASB Accounting Standards Codification™ (ASC) became the source of authoritative U.S. accounting and reporting standards for nongovernmental entities, in addition to guidance issued by the Securities and Exchange Commission (SEC). This statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009. If an accounting change results from the application of this guidance, an entity should disclose the nature and reason for the change in accounting principle in their financial statements. This new standard flattens the GAAP hierarchy to two levels: one that is authoritative (in FASB ASC) and one that is non-authoritative (not in FASB ASC). Exceptions include all rules and interpretive releases of the SEC under the authority of federal securities laws, which are sources of authoritative GAAP for SEC registrants, and certain grandfathered guidance having an effective date before March 15, 1992. Statement No. 168 is the final standard that will be issued by FASB in that form. There will no longer be, for example, accounting standards in the form of statements, staff positions, Emerging Issues Task Force (EITF) abstracts, or AICPA Accounting Statements of Position.The Company is still evaluating the impact of the above pronouncement. 12 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) In October 2009, the FASB issued ASU 2009-13, Revenue Recognition (Topic 605) — Multiple-Deliverable Revenue Arrangements, a consensus of the FASB Emerging Issues Task Force (“ASU 2009-13”). ASU 2009-13 addresses the accounting for multiple-deliverable arrangements where products or services are accounted for separately rather than as a combined unit, and addresses how to separate 71 deliverables and how to measure and allocate arrangement consideration to one or more units of accounting. Existing GAAP requires an entity to use vendor-specific objective evidence (“VSOE”) or third-party evidence of a selling price to separate deliverables in a multiple-deliverable selling arrangement. As a result of ASU 2009-13, multiple-deliverable arrangements will be separated in more circumstances than under current guidance. ASU 2009-13 establishes a selling price hierarchy for determining the selling price of a deliverable. The selling price will be based on VSOE if it is available, on third-party evidence if VSOE is not available, or on an estimated selling price if neither VSOE nor third-party evidence is available. ASU 2009-13 also requires that an entity determine its best estimate of selling price in a manner that is consistent with that used to determine the selling price of the deliverable on a stand-alone basis, and increases the disclosure requirements related to an entity’s multiple-deliverable revenue arrangements. ASU 2009-13 must be prospectively applied to all revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, and early adoption is permitted. Entities may elect, but are not required, to adopt the amendments retrospectively for all periods presented. The Company expects to adopt the provisions of ASU 2009-13 on January 1, 2011 and does not believe that the adoption of this standard will have a material impact on the financial position, results of operations, or cash flows of the Company. In December 2009, the FASB issued ASU 2009-17, Consolidations (Topic 810) — Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities. ASU 2009-17 replaces the quantitative-based risk and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity. ASU 2009-17 also requires additional disclosures about a reporting entity’s involvement in variable interest entities. The provisions of ASU 2009-17 are to be applied beginning in the first fiscal period beginning after November 15, 2009. The Company adopted ASU 2009-17 on January 1, 2010 and does not anticipate that the adoption of this standard will have a material effect on the financial position, results of operations, or cash flows of the Company. 3. Accounts Receivable Accounts receivable at December 31, consisted of the following:- Accounts Receivable 12/31/2009 12/31/2008 Gross accounts receivable $ $ Allowance for bad debt ) ) Net accounts receivable $ $ 13 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) Allowance for Bad Debt 12/31/2009 12/31/2008 Beginning balance $ ) $ - Allowance provided - ) Bad debt written off - - Reversal - Ending balance $ ) $ ) Accounts Receivable Aging Report 12/31/2009 12/31/2008 <30 days $ $ 30-60 days - - 60-90 days - 13 90-180 days - 180-360 days - - >360 days Total $ $ 4. Inventory 12/31/2009 12/31/2008 Raw materials $ $ Work in progress Finished goods $ $ 5. Due to/Due from Related Parties In the normal course of business of selling its products and purchasing of raw materials, the Company conducts transactions with the following related parties: (a) Avantalion LLC (“Avantalion”), (b) KyLinTV, Inc. (“KyLinTV”), (c) Beijing KyLinTV Co., Ltd. (“BJ KyLinTV”) and (d) NeuLion, Inc. (“NeuLion”). Avantalion owns 90% of the Company.Avantalion represents a 39% stake ownership in KyLinTV. BJ KyLinTV is a subsidiary of KyLinTV. At December31, 2009, NeuLion held 17.1% ownership of KyLinTV; subsequently, Neulion reduced its investment in KylinTV.At April 25, 2010, Neulion’s held 12.2% of KylinTV. In the event that the Company has both receivables from, and payables to the related parties it will, in accordance with FIN 39, setoff the balances in order to arrive at a single balance that is either due from, or due to the related parties. The Company’s outstanding related party receivables and payables at December 31, 2009 and 2008 were detailed in the following table. 14 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) As of December 31, 2009 Ref. Subsidiary Nature of Balance Related Party Balance Description of Transaction A BJ Transvideo Sale of Products resulting in Trade Receivable from KyLinTV $ BJ Transvideo licensed content to KyLinTV in December 2009 B TVI Sale of Products resulting in Trade Receivable from KyLinTV TVI licensed content to KyLinTV in December 2009 C TVI Sale of Products resulting in Trade Receivable from NeuLion TVI sold set top boxes to NeuLion in November 2009 on credit Subtotal of related party sales D BJ i-Media Loan Receivable from BJ KyLinTV BJ i-Media lent funds to BJ KyLinTV in May 2009 E TVI Loan Receivable from KyLinTV TVI lent funds to KyLinTV in May 2009 Subtotal loans to related parties Gross related party receivables $ Ref. Subsidiary: Nature of Balance Related Party Balance Description of Transaction F TVI Future sales of product resulting in a liability KyLinTV $ KyLinTV issued an advance toTVI in December 2009 as a deposit for the purchase of products G TVI Loan Payable to Avantalion TVI borrowed fund from Avantalion in June 2009 Subtotal loans from related party Gross related party payables $ A. BJ Transvideo licensed $14,279 worth of content to KyLinTV in December 2009. B. TVI licensed $34,700 worth of content to KyLinTV in December 2009. C. TVI sold $298,291 worth of products to NeuLion on credit. D. BJ i-Media lent $877,552 to BJ KyLinTV. The loan is unsecured, interest free and has no fixed payment terms. E. TVI lent $1,500,000 to KyLinTV.The loan is unsecured, interest free and has no fixed payment terms. F. KyLinTV advanced $105,000 to TVI for the purchase of products. G. TVI borrowed $10,000 from Avantalion in June 2009. 15 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) As of December 31, 2008 Ref. Subsidiary Nature of Balance Related Party Balance Description of Transaction A BJ Transvideo Sale of services resulting in Trade Receivable from KyLinTV $ BJ Transvideo provided services to KyLinTV in November 2008 B TVI Sale of services resulting in Trade Receivable from NeuLion TVI performed transcoding services to NeuLion in March 2008 Subtotal of related party sales Gross related party receivables Ref. Subsidiary: Nature of Balance Related Party Balance Description of Transaction C BJ Transvideo Trade payable for services provided by BJ KyLinTV BJ KyLinTV provided services to BJ Transvideo in December 2008 Subtotal sales from related party Gross related party payables $ A. BJ Transvideo provided $457,834 worth of service to KyLinTV in November 2008. B. TVI performed $55,680 worth of transcoding service to NeuLion in March 2008. C. BJ KyLinTV provided $13,577 services to BJ Tranvideo in December 2008. The related party receivable balance detailed above, and the related transactions that comprise that balance were integral and material to the Company’s operations. The Company was reliant on transactions with the above related parties in order to conduct its business normally. The Company acknowledges that it has the responsibility to comply with paragraph c of SFAS 57 which calls for the dollar amounts of transactions for each of the periods for which income statements are presented and the effects of any change in the method of establishing the terms from that used in the preceding period. The Company’s related party receivables and payables in the period presented were in the form of either short-term loans bearing no interest, or trade payables and receivables relating to the purchase of products, materials, and services for which payment was due within a short period of time.Management believes that the net receivables from related parties are fully recoverable. The Company believes that related party transactions have in the past, had a significant bearing on the Company’s financial statements. As of December 31, 2009, approximately 68% of the Company’s sales were with related parties. 16 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) 6. Equipment Accumulated 12/31/2009 Cost Depreciation Net Office equipment $ $ $ Motor vehicles $ $ $ Accumulated 12/31/2008 Cost Depreciation Net Office equipment $ $ $ Motor vehicles $ $ $ 7. Intangible Assets 12/31/2009 Cost Accumulated Amortization Net Accounting software $ $ $ 12/31/2008 Cost Accumulated Amortization Net Accounting software $ $ $ 8. Commitments (a) Operating Lease Commitment The annual lease expense for the years ended December 31, 2009 and 2008 was $67,745 and $67,745, respectively.The future minimum lease payments under non-cancelable operating leases until termination are shown below: Fiscal Years Minimum Lease Payments $ Total $ (b) Statutory Reserve Commitment In compliance with PRC laws, the Company is required to appropriate a portion of its net income to its statutory reserve up to a maximum of 50% of an enterprise’s registered capital in the PRC.The Company had future unfunded commitments, as provided below. 17 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) 12/31/2009 12/31/2008 PRC Subsidiaries registered capital Beijing Transvideo $ $ Beijing iMedia Statutory reserve ceiling based on 50% of PRC registeredcapital Less: Retained earnings appropriated to statutory reserve ) ) Reserve commitment outstanding $ $ 10.Income Tax The Company and its wholly owned subsidiary China iMedia are not subject to income tax because they are domiciled in British Virgin Islands. On March 16, 2007, the PRC government passed new tax legislation that repealed preferential tax treatment for foreign investment enterprises in the PRC and enacted new tax regulations that became effective January 1, 2008. Under such regulations, with certain exceptions, both domestic and foreign enterprises will be taxed at a standard enterprise income tax rate of 25%.BJ Transvideo and BJ i-Media’s operations are both conducted in the PRC which makes them subject to the 25% income tax rate. BJ Transvideo and BJ i-Media on a full year basis, incurred net operating losses for the year ended December 31, 2009; accordingly, they did not provide for income taxes for 2009.They also did not recognize a deferred tax asset as a result of their net operating losses because they believed it was unlikely that such assets would be realized on a carry forward basis.For the year ended December 31, 2008, BJ both Transvideo and BJ i-Media recognized net operating income.The Company believes that it has enough accumulated net operating losses in prior periods to offset a significant portion of the operating income earned in 2008; therefore, the Company only accrued in a minimal income tax expense of $1,477 for the year.The Company does not believe that operating loss prior to 2008 will be carried forward beyond 2008; accordingly, the Company has not accrued any deferred tax assets at December 31, 2008. The differences between the Company's statutory tax rate and effective tax rate for the years ended December 31, 2009 and 2008 are shown in the following table: December 31, 2009 December 31, 2008 PRC statutory tax rate 25.00% 25.00% Accruals and reconciling items - 24.72% Effective tax rate N/A 0.28% Concentration of Risk (A) Demand risk The Company had concentrations of risk in demand for its products because its sales of products with related parties KyLinTV and NeuLion accounted for a significant portion of total sales. 18 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) Earnings per Share 12 months 12 months ended Ended December 31, December 31, Basic earnings per share numerator Net income (loss) attributable to common stockholders $ ) $ Diluted earnings per share numerator $ ) $ Original shares: Additions from actual events -Issuance of common stock Basic weighted average shares outstanding Dilutive shares: Diluted weighted average shares outstanding: Earnings (loss) per share - Basic $ ) $ - Diluted $ ) $ Weighted average shares outstanding - Basic - Diluted Other Income/Expense 12/31/2009 12/31/2008 Other income $ $ Other expenses ) ) Interest income Interest expense ) ) Total other income (loss) & expense $ $ Financial Instruments The Company's financial instruments consist of cash and cash equivalents, accounts and other receivables, accounts and other payables, accrued liabilities, and amounts due from and due to related parties. The fair values of these financial instruments approximate their carrying values due to the relatively short-term maturity of these instruments. Interest Rate and Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risks consist principally of accounts receivable and amounts due from related parties. 19 Transvideo International Ltd. Notes to Consolidated Financial Statements As of and for the years ended December 31, 2009 and 2008 (Stated in US Dollars) The Company's accounts receivable are from repeat customers.The Company extends credits to its customer and has accrued an allowance for doubtful accounts to account for the risk of default by its customers.Management regularly monitors the level of accounts receivable attributable to each customer and the length of time taken for amounts to be settled and where necessary, takes appropriate action to collect on past due balances. Management does not believe that there is a concentration of credit risk arising from any one customer related to accounts receivables. In the event that a customer becomes unable to pay its balance due, the maximum loss would be the carrying value of the accounts receivable.Management does believe there is significant concentration of risk from related parties and if any of the related parties as detailed in Note 5 become insolvent, the Company may suffer material losses. Currency Risk The Company generates revenues and incurs expenses and expenditures primarily in China and is exposed to risk from changes in foreign currency rates if it were to actually convert its RMB into USD.The Company has not hedged its exposure to currency fluctuations. Liquidity Risk Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they become due.The Company's objective to managing liquidity risk is to ensure that it has sufficient cash available to meet its liabilities when they become due.The ability to settle it obligations is reliant on the Company collecting its accounts receivables and amounts due from related parties in a timely manner and by maintaining sufficient cash on hand. 20 TRANSVIDEO INTERNATIONAL LTD. Consolidated Financial Statements For the Three and Six Months Ended June 30, 2010 and 2009 [UNAUDITED] 21 Transvideo International Ltd. Consolidated Financial Statements June 30, 2010 and December 31, 2009 (Stated in US Dollars) 22 To: The Board of Directors and Stockholders Transvideo International Ltd. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated interim balance sheets of Transvideo International Ltd. as of June 30, 2010 and December 31, 2009, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for the three-month and six-month periods ended June 30, 2010 and 2009. These consolidated interim financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial statements consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated interim financial statements for them to be in conformity with U.S. generally accepted accounting principles. San Mateo, California Samuel H. Wong & Co., LLP August 16, 2010 Certified Public Accountants 23 Transvideo International Ltd. Consolidated Balance Sheets As of June 30, 2010 and December 31, 2009 (Stated in US Dollars) ASSETS Note 6/30/2010 12/31/2009 Current Assets Cash 2D $ $ Accounts receivable 2E,3 Other receivable Due from related parties 5 Inventory 2F,4 Advance to suppliers - Prepaid taxes and expenses Total current assets Non-Current Assets Investment 2J,6 - Equipment, net 2G,7 Intangible assets, net 2H,8 Other assets Total non-current assets Total assets $ $ LIABILITIES Current Liabilities Accounts and other payables $ $ Taxes payable Due to related parties 5 Accrued liabilities Customer deposits 2I Total current liabilities Total liabilities $ $ See Notes to Financial Statements and Accountant’s Report 24 Transvideo International Ltd. Consolidated Balance Sheets As of June 30, 2010 and December 31, 2009 (Stated in US Dollars) STOCKHOLDERS' EQUITY 6/30/2010 12/31/2009 Common stock - $0.01 par value, 5,000,000 shares authorized; 3,200,000 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively. $ $ Additional paid in capital Statutory reserve 2K,9(b) Retained earnings/(accumulated deficit) ) ) Accumulated other comprehensive income 2L Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Financial Statements and Accountant’s Report 25 Transvideo International Ltd. Consolidated Statements of Operations For the three-month and six-month periods ended June 30, 2010 and 2009 (Stated in US Dollars) 3 months 3 months 6 months 6 months ended ended ended ended Note 6/30/2010 6/30/2009 6/30/2010 6/30/2009 Revenues 2M $ Operating expenses: Cost of revenues 2N Research and development 2P Sales and marketing 2Q General and administrative 2R Total operating expenses Operating income/(loss) Other income/(expense) 13 ) ) Earnings (loss) before tax ) Provision for income taxes 2T,11 - Net income (loss) $ ) $ ) $ ) $ ) Net income (loss) attributable to: - Common stockholders $ ) $ ) $ ) $ ) - Non-controlling interest $ ) $ ) $ ) $ ) Earnings (loss) per share 2V,12 -Basic $ ) $ ) $ ) $ ) -Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding -Basic -Diluted See Notes to Financial Statements and Accountant’s Report 26 Transvideo International Ltd. Consolidated Statements of Changes in Stockholders’ Equity As of June 30, 2010 and December 31, 2009 And for the six-month periods ended June 30, 2010 and 2009 (Stated in US Dollars) Retained Accumulated Number Additional Non- Earnings/ Other of Common Paid in Statutory Controlling (Accumulated Comprehensive Shares Stock Capital Reserve Interest Deficit) Income Total Balance at January 1, 2009 $ Issuance of common stock for cash and employee compensation - Net loss - ) - ) Appropriation of loss to non-controlling interest - ) - - Foreign currency translation adjustment - Balance at December 31, 2009 $ ) $ $ Balance at January 1, 2010 $ ) $ $ Net loss - ) - ) Appropriation of loss to non-controlling interest - ) - - Foreign currency translation adjustment - Balance at June 30, 2010 $ ) $ $ Comprehensive Income Accumulated 12/31/2009 6/30/2010 Total Net income (loss) $ ) $ ) $ ) Other Comprehensive Income Foreign currency translation adjustment $ ) $ ) $ ) See Notes to Financial Statements and Accountant’s Report 27 Transvideo International Ltd. Consolidated Statements of Cash Flows For the three-month and six-month periods ended June 30, 2010 and 2009 (Stated in US Dollars) 3 months ended 3 months ended 6 months ended 6 months ended Note 6/30/2010 6/30/2009 6/30/2010 6/30/2009 Cash Flows from Operating Activities Net income (loss) $ ) $ ) $ ) $ ) Adjustments to reconcile net income to net cash from operations: Loss on long term investment - - Depreciation Amortization Decrease/(increase) in accounts and other receivable ) Decrease/(increase) in due from related party ) ) ) Decrease/(increase) in inventory ) ) Decrease/(increase) in prepaid tax and expense ) ) ) Increase/(decrease) in accounts and other payable ) Increase/(decrease) in taxes payable ) Increase/(decrease) in due to related party - ) Increase/(decrease) in accrued liabilities ) Increase/(decrease) in customer deposits 41 ) ) Increase/(decrease) in deferred revenue - - - ) Cash sourced/(used) in operating activities ) Cash Flows from Investing Activities Purchases of equipment ) Decrease/(increase) of intangible assets ) 20 ) 17 (Increase)/decrease in other assets Cash (used)/sourced in investing activities ) Cash Flows from Financing Activities Issuance of common stock - Cash sourced/(used) in financing activities - Net increase/(decrease) in cash & cash equivalents for the year ) Effect of foreign currency translation adjustment Cash & cash equivalents at beginning of year Cash & cash equivalents at end of year $ Supplementary cash flow information: Interest received $ $
